department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel cor-116169-00 date number release date uil dear i am responding to your letter to commissioner rossotti dated date in your letter you asked if the internal_revenue_service has ever ruled that taxi cab drivers are independent contractors and if so to provide you with a copy of the ruling the i r s has issued two revenue rulings on the employment_tax status of taxi cab drivers revrul_71_571 stated that taxi cab drivers operating vehicles purchased from a taxi cab association that did not have the right to control their operations were not employees of the association revrul_71_572 stated that taxi cab drivers operating vehicles leased from the taxi cab company that had the right to control their operations were employees of the company i have attached copies of both revenue rulings as the two revenue rulings illustrate whether taxi cab drivers are independent contractors or employees depends on the facts and the application of the common_law rules to determine if an employer-employee relationship exists between the taxi cab drivers and the taxi cab company or association i hope this information is helpful to you if you have any further questions please contact kyle orsini id of my staff at sincerely will e mcleod acting chief employment_tax branch office of the associate chief_counsel tax exempt and government entities cid
